                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              Case Number: 18-20719-13
v.
                                                              Honorable Thomas L. Ludington
D-13, NOLAN WOODS II,                                         Magistrate Judge Patricia T. Morris

                  Defendant.
_______________________________________/

        ORDER ADOPTING REPORT AND RECOMMENDATION, ACCEPTING
     DEFENDANT’S PLEA OF GUILTY, TAKING THE RULE 11 PLEA AGREEMENT
      UNDER ADVISEMENT, AND GRANTING PETITION TO EXTEND TIME TO
         CONDUCT PRESENTENCE INTERVIEW WITH PROBATION AGENT

        On November 5, 2019, United States Magistrate Judge Patricia T. Morris conducted a plea

hearing pursuant to Defendant Woods’ consent. The magistrate judge issued her report that same

day, recommending that this Court accept Defendant’s plea of guilty.

        Although the magistrate judge’s report explicitly stated that the parties to this action could

object to and seek review of the recommendation within fourteen days of service of the report,

neither Plaintiff nor Defendant filed any objections. The failure to file objections waives any right

to appeal the magistrate judge’s findings that Defendant was competent to enter a plea, and that

the plea was entered knowingly, voluntarily, without coercion, and with a basis in fact. See Fed.

R. Crim. P. 11(b); Thomas v. Arn, 474 U.S. 140, 149 (1985).

        Additionally, Defendant filed a petition requesting that his presentence interview with a

probation agent occur on November 19, 2019. ECF No. 302. Administrative Order 07-AO-029 of

the Eastern District of Michigan provides that after a plea hearing, a presentence interview “shall

be completed within 7 days of referral to the Probation Department.” Defendant represents that
“[b]ecause of scheduling and prior commitments, the interview could not take place within the

seven-day period and is presently scheduled for November 19, 2019.” ECF No. 302 at

PageID.1139.

       Accordingly, it is ORDERED that the magistrate judge’s Report and Recommendation,

ECF No. 282, is ADOPTED.

       It is further ORDERED that Defendant’s plea of guilty is ACCEPTED, and the Amended

Rule 11 Plea Agreement, ECF No. 317, is taken UNDER ADVISEMENT.

       It is further ORDERED that Defendant’s petition to extend the time for a presentence

interview with the assigned probation agent until November 19, 2019, ECF No. 302, is

GRANTED.




Dated: December 12, 2019                                 s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge
